Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 01/29/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10/29/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 01/29/2021, claims 1, 2, 7, 9, 12-15, 18, 21, 23, 25, 26, 28, 41 and 48-52 are currently under examination.  Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 12 and 13 have been rejoined and examined.

SEQ ID No. 4, 5, 6, 18, 19 and 46 are free of the prior art.

Claims 1, 7, 9, 12, 13, 15, 18, 21, 23 and 48 are allowed.

Claims 14, 25, 26, 28 and 49-52 are rejected.



New Claim Rejections – necessitated by claim amendments
Enablement
Claims 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claims 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modulating the expression of the KAI1 gene in any cell, said method comprising the step of contacting said cell wherein the modulator comprises one nucleic acid molecule as claimed, does not reasonably provide enablement for using any fragment or variant of a modulator of one nucleic acid as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with these claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Thus the nature of the invention relies upon modulating the expression of KAI1 gene in a cell, thereby increasing the KAI1/CD82 gene in a cell using a fragment or variant of one of shRNA, siRNA, miRNA, antisense, PNA or LNA.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
The prior art indicates KAI1/CD82 is a tumor metastasis suppressor that works by inhibiting cancer cell motility and invasiveness (see Liu, Wei M., and Xin A. Zhang. "KAI1/CD82, a tumor metastasis suppressor." Cancer letters 240.2 (2006): 183-194 of record). The prior art does not indicate that modulation of the antisense lncRNA of KAI1, using any fragment or variant of one of the nucleic acid molecules would increase 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that modulation of the antisense lncRNA of KAI1, using any fragment or variant of the modulator as broadly claimed, would increase KAI1/CD82 gene expression in any cell and treat any malignant disorder, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the 
The working embodiment in the instant application describes siRNA and shRNA were capable of knocking down expression of KAI1 antisense lncRNA in cells in vitro.  The working embodiment in the instant application does not include experiments demonstrating modulation of KAI1 as-lncRNA, using any fragment or variant of the siRNA or shRNA or any nucleic acid, wherein this modulation increases the expression of KAI1/CD82 in any cell. 
 	While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
The specification does not contain any embodiments to enable to claimed invention.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.


Response to Arguments
Claim Rejections – Improper Markush
The rejection of claims 7 and 9 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in response to claim amendments.

Written Description
The rejection of claims 1, 2, 6, 7, 9, 14, 15, 18, 21, 23, 25, 26, 28 and 41 as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to claim amendments.
Enablement
Claims 25, 26 and 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Applicant’s arguments are acknowledged but not persuasive to overcome the rejection.  Applicant argues that “although the prior art does not indicate that modulation of the antisense lncRNA of KAIl affects the expression of KAI1/CD82, the present disclosure is clearly an enabling disclosure. More specifically, the use of modulators that inhibit the expression and activity of the newly identified antisense IncRNA of KAIl, to increase KAI1/CD82 gene expression and provide the claimed beneficial anti-metastatic effect, can be easily achieved by any skilled artisan based on the detailed description of the antisense-lncRNA of KAI1 structure firstly described by the invention. Moreover, the detailed description of the various relevant nucleic acid-based modulators described by 30 In re of: Dan CANAANI Atty. Dkt. CANAANIlApplication No. 16/461,941enabled for instance by Example 18, that further provides guidance for practicing in vivo the claimed invention.”
Applicant further argues “This recitation should be clearly regarded as a suggestion and invitation to target the SKAI1BC incRNA as a therapeutic strategy in additional malignancies and cannot be considered in any way as questioning the applicability of the suggested strategy on other malignancies. Moreover, this publication (as well as the present specification) clearly refers to various malignancies that demonstrate deficiency of KAI-1/CD82 (see first paragraph of the right column of page 2 of Aram et al.):31 In re of: Dan CANAANI Atty. Dkt. CANAANIl Application No. 16/461,941As KAIl is a metastasis suppressor gene in at least 12 solid human tumors, it would be extremely desirable to target this suppressing IncRNA, in the hope to retard or halt cell metastasis all together. Both indications in Aram et al., must be understood by any skilled artisan as clear suggestion that provides motivation to the skilled artisan to use the claimed modulators and methods in various additional malignancies.”

While the state of the prior art describes KAI1/CD82 is a tumor metastasis suppressor that works by inhibiting cancer cell motility and invasiveness (see Liu, Wei M., and Xin A. Zhang. "KAI1/CD82, a tumor metastasis suppressor." Cancer letters 240.2 (2006): 183-194 of record), the prior art does not indicate that modulation of the antisense lncRNA of KAI1 would increase KAI1/CD82 gene expression in any cell and also treat, prevent, inhibit, reduce, eliminate, protect or delay the onset of  ameliorate the severity of a malignant disorder in subject as claimed. 
The working embodiment in the instant application describes siRNA and shRNA were capable of knocking down expression of KAI1 antisense lncRNA in cells in vitro and show an elevation to the tumor suppressor KAII/CD82 in breast and melanoma cells lines.  This is not an enabling disclosure for the breadth of the method claimed: treat, prevent, inhibit, reduce, eliminate, protect or delay the onset of ameliorate the 
The enablement requirement is more than showing a clear suggestion and invitation to target the SKAI1BC lncRNA as a therapeutic strategy in additional malignancies.  It requires guidance and direction to practice the claimed invention without undue experimentation.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
The skilled artisan would have to practice a substantial amount of trial and error experimentation to use the method to determine if inhibiting as-lncRNA would modulate KAII/CD82  in any malignant cell in a subject to cause the results as instantly claimed.

The specification does not contain any embodiments to enable to breadth of the claimed invention.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635